DETAILED ACTION
1.	This office action is in response to communication filed on 05/03/2021. Claims 1-26 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melanson et al. Pub. No. 2016/0006448.
Regarding claim 1. Fig. 3 of Melanson et al. discloses a circuit (314, 316, 312) for estimating unit current element elements (see Fig. 1 {108} for discloses the current elements of DAC) mismatch error (Mismatch Calculation 314)  in a digital to analog converter circuit (DAC 308, paragraph 0034), where unit current elements (see Fig. 1 {108} for discloses the current elements of DAC)  of the digital to analog converter circuit (308) are actuated in response to bits of a thermometer coded signal (paragraph 0030) generated in response to a quantization output signal (304), comprising: a correlation circuit (314)  configured to generate estimates (output of 314)  of the unit current element (see Fig. 1 {108} for discloses the current elements of DAC)  mismatch error (output of 314; paragraph 0069) from a correlation of a first signal (M)  derived from the thermometer coded signal (paragraph 0030)  and a second signal (N) derived from the quantization output signal (304).  
Regarding claim 2. The circuit of claim 1, Fig. 3 further discloses wherein bits of the thermometer coded signal (paragraph 0030) are randomly scrambled (306; paragraph 0039).  

Regarding claim 13. The system of claim 8, Fig. 3 further discloses a scrambling circuit (306) configured to scramble bits of the thermometer coded signal ((paragraph 0030)  input to the digital to analog converter (206).  

Allowable Subject Matter
4.	Claims 3 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: a first signal processing circuit configured to process the thermometer coded signal to generate a signal measure that is constant and independent of the thermometer code of thermometer coded signal; a second signal processing circuit configured to filter the signal measure to generate a filtered signal measure; and a third signal processing circuit configured to filter the quantization output signal to generate a filtered quantization output signal; wherein the 
5.	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: a replica DAC circuit that receives the quantization output signal and is configured to apply a correction for the unit current element mismatch error in response to the estimates of the unit current element mismatch error generated by the correlation circuit.  
6.	Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the correlation circuit comprises: a first signal processing circuit configured to process the thermometer coded signal to generate a signal measure that is constant and independent of the thermometer code of thermometer coded signal; a second signal processing circuit configured to filter the signal measure to generate a filtered signal measure; and a third signal processing circuit configured to filter the quantization output signal to generate a filtered quantization output signal; wherein the correlation circuit functions to correlate the filtered signal measure and the filtered quantization output signal to generate the estimates of the unit current element mismatch error.  
7. 	Claims 19-26 are allowed.
	With respect to claim 19, prior art considered individual or combination do/does not teach a replica DAC circuit that provides a digital replication of the DAC circuit, said digital replication comprising estimated error programming which accounts for the non-ideal operation of the DAC circuit due to mismatch error; and an error estimation circuit configured to generate the estimated error programming from a correlation of the thermometer coded signal and the stream of code words.  

Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

1/21/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845